Citation Nr: 1549625	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  05-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a rash of the legs and back, to include as due to service-connected diabetes mellitus, type II.

2.  Entitlement to an effective date prior to August 13, 1996, for the grant of entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Current jurisdiction of the claim is with the RO in Waco, Texas.

In April 2008, the Veteran appeared at a hearing before a representative of the Board to present testimony regarding his claim.  In February 2010, the Board remanded the claim for additional development.  Subsequently, the Board representative who conducted the April 2008 hearing left the Board.  The Veteran was offered a new hearing and after accepting that offer, his claim was remanded in June 2015 so that he could be scheduled for another hearing.  The undersigned Veterans Law Judge (VLJ) conducted that hearing in September 2015 and a transcript of the hearing has been associated with the Veteran's electronic claims file.

As to the Veteran's skin claim, the Board notes that the claim originally before the Board at the time of February 2010 adjudication was whether new and material evidence had been received to reopen the claim of entitlement to service connection for a skin disability, to include as secondary to diabetes mellitus, type II.  The claim was remanded.  The June 2015 Board remand recharacterized the issue as entitlement to service connection for a rash of the legs, to include as due to the service-connected diabetes mellitus, type II.  The Board recharacterized the issue without discussing whether new and material evidence had been received or otherwise adjudicating this aspect of the claim.  In reliance on this characterization, the undersigned characterized the issue during the September 2015 Board hearing as one for entitlement to service connection, rather than as a petition to reopen a claim for service connection based on the provision of new and material evidence.  In light of the foregoing and the Veteran's potential reliance on this recharacterization of the claim, the Board will treat the claim as though it were an original claim for entitlement to service connection.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  In addition, although the June 2015 Board remand limited the claim to a skin condition of the legs, the Veteran made clear during his April 2008 Board hearing that his claim encompassed both his back and legs and the RO had previously adjudicated the claim on that basis.  As such, the Board has characterized the issue as above.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A chronic rash of the bilateral legs and back cannot be satisfactorily disassociated from the Veteran's military service.

2.  The Veteran filed a formal claim of entitlement to service connection for diabetes mellitus, type II, on August 13, 1996, more than one year following his separation from service, without having filed an informal or formal claim or having raised an inferred claim for diabetes mellitus prior to that date.



CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for a chronic rash of the bilateral legs and back is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for an effective date prior to August 13, 1996, for the award of service connection for diabetes mellitus, type II, have not been met.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Board recognizes that the RO erred by never providing the Veteran with a specific notice letter explaining how to substantiate his earlier effective date claim, including how effective dates are assigned.  However, in the Statement of the Case, the RO set forth the law and regulations applicable to the assignment of effective dates, and explained that the only basis under the law and regulations that would permit an earlier effective date would be to establish that he had filed a claim for diabetes mellitus prior to August 13, 1996.  As will be discussed below, the RO's explanation is an accurate reflection of the law, and it is clear from the Veteran's statements that he understood this would have to be shown to substantiate his claim.  For these reasons, and because he has had ample time to submit evidence and argument in support of his claim, the Board finds that any error in the timeliness or content of the VCAA notice is harmless. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  To the extent that there might be a gap in certain VA treatment records from the 1970s to 1990s, during which time the Veteran contends to have raised a claim for benefits with the VA medical center (VAMC), as discussed in greater detail below, the Board finds such assertions to be less than credible.  Moreover, the Board notes that the Veteran has made inconsistent statements regarding whether he, in fact, received VA treatment for the period between approximately 1978 and 1995.  During his January 2005 RO hearing, for example, he indicated that he did not receive treatment with VA until after his retirement in 1994.  As such, a remand to obtain these records is not warranted.  Workers' compensation records have been found to be unavailable and the Veteran was notified of this fact.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159I(4)(i) (2015).  As to the effective date claim, a VA examination is unnecessary.  As discussed above and below, the Veteran's claim hinges on when he filed a claim for entitlement to service connection for diabetes mellitus.  The evidence clearly demonstrates that the Veteran was diagnosed with diabetes mellitus by at least 1975; however, the Veteran did not file a claim with VA for compensation benefits for the diabetes mellitus until August 13, 1996.  As such, no VA examination is needed.  

Based on requests for workers' compensation and SSA records, the readjudication of the claim, and the provision of the September 2015 Board hearing, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including chloracne or other acneform disease consistent with chloracne, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, the Veteran has not been diagnosed with chloracne or an acneform disease consistent with chloracne. 

In the absence of a presumptive disability, to establish a right to compensation, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran reports that he first experienced a rash on his legs below the knees during service from taking a bath where the water was too warm.  Once stationed in Vietnam, the Veteran contends that he had a constant rash on the bilateral lower legs and back.  After his return from Vietnam, there would be periods of abatement with the use of over-the-counter medication, but the condition continued intermittently to the present.  

During service, in June 1967 the Veteran was treated for rash and diagnosed with tinea versicolor.  

Of record, is an April 1975 private treatment record.  Therein, the Veteran reported a very pruritic skin eruption off and on for several years duration.  He claimed to have contracted a fungal infection during service that was treated and cleared with medication.  The record indicated that the "current skin eruption, although vague in history, may be possibly postdated up to ten years ago."  On examination, there were occasional erythematous papules present over the chest and back, as well as lesions on the chest, arms, and back.  Finally, there was scaling between the toes.  The impression was parapsoriasis, chronic.  A September 1997 VA treatment record noted blisters on both legs.  Other treatment records include complaints diagnoses of lower extremity skin problems.

The Veteran submitted an August 2003 letter from his private physician.  The physician indicated that the Veteran had been seen in March 1975 with papules and scaling over most of his body.  He later was seen in May 2003 and treated for eczematous dermatitis with hyperpigmentation rule out reactive dermatitis secondary to Agent Orange.

The Veteran was afforded a VA skin examination in February 2004.  The Veteran reported a chronic fungus infection of both legs over the shin areas, between the knees and ankles.  They were spotty areas with circular or oval and dry, scaly areas.  The examiner's impression was chronic fungus infection of both legs, now inactive, with a few residual lesions, and previous tinea pedis controlled with antifungal creams, no inactive.  The examiner provided an opinion only as to whether the variable urticaria and lesions were related to the Veteran's service-connected diabetes and not whether they were directly related to service.  

In support of his claim, the Veteran submitted a May 2008 letter from the private physician who had provided the August 2003 letter.  In the May 2008 letter, the physician opined that the Veteran, "has had chronic skin problems since he served in Vietnam.  I believe he has reactive dermatitis secondary to exposure to 'Agent Orange.'"  

The Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of skin rash, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the physically observable nature of such disabilities as flat feet and skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose a skin disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (flat feet)); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).

In this case, affording the Veteran the benefit of the doubt the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's chronic rash of the bilateral lower legs and back began during his military service.  In reaching that conclusion, the Board finds it significant that the Veteran was treated for a rash in service and, although there is no ongoing treatment for rash, several years after separation from service he sought treatment and appeared to report ongoing symptoms.  Moreover, in a May 2008 letter his private physician attributed his current skin problems to his military service.  As such, the evidence is at least in equipoise such that entitlement to service connection for chronic rash of the bilateral lower legs and back is warranted.

Earlier Effective Date

The Veteran contends that service-connected type II diabetes mellitus was present for multiple years prior to the August 13, 1996, effective date of the grant of service connection.  In addition, he has claimed at various times that he brought one or more claims for entitlement to service connection for diabetes mellitus prior to August 13, 1996.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  However, if the claim is received within one (1) year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a veteran may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

When a claimant is granted benefits based on liberalizing legislation, the effective date of the award is based on the facts found, but may not be earlier than the effective date of the liberalizing law.  Specifically: 

(1) If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue. 

(2) If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement. 

(3) If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request. 

38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a). 

In order for a claimant to be eligible for a retroactive payment, however, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a) (2015); McCay v. Brown, 9 Vet. App. 183 (1996) aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

Here, the effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  66 Fed. Reg. 23,166 (May 8, 2001). 

There is also a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  See 38 C.F.R. § 3.816.  This regulation is intended to implement orders of a United States district court in the class action of Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, where either: (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.

In this case, the Veteran's claim was received between May 3, 1989, and May 8, 2001, when the presumption became effective.  As noted, the Veteran filed a claim for diabetes mellitus on August 13, 1996.  This is the current effective date assigned.

In that regard, the Board acknowledges that the Veteran has made inconsistent reports regarding the filing of one or more claims for entitlement to service connection for diabetes mellitus, type II, prior to August 13, 1996.  For example, during his January 2005 RO hearing, the Veteran stated that he filed his first claim with the RO in 1994.  Later in the hearing, however, the Veteran stated that he was unsure about whether he actually filed a claim in 1994.  "I don't know did I file one or I let them know that I was trying to find out the problem or what..."  During his April 2008 Board hearing, the Veteran initially appeared to claim that he filed his first claim for entitlement to service connection for diabetes mellitus in 1984 or 1985; however, his representative clarified, and the Veteran agreed, that what he was trying to say was that he sought treatment at VA to get his disabilities documented, but that he had private medical insurance and did not otherwise utilize VA.  During his September 2015 Board hearing, the Veteran claimed that he filed his first claim in 1974 and 4 or 5 more times prior to August 1996.  He contended that VA claimed to have lost all of the claims.  The claims were made by "doctors" and he filed multiple paper claims at the Dallas VAMC.  The Veteran asserted that he did not have any copies of the paper claims he had filed because "every time I get a claim, I have people break in my house and steal stuff."

The Board has considered these inconsistent reports regarding claims filed prior to August 1996.  More contemporaneous records, however, directly contradicts the Veteran's contentions.  In the Veteran's August 1996 claim, in response to the question: "Have you previously filed a claim for any benefit with VA?" the Veteran checked the boxes for "hospitalization or medical care," "veterans educational assistance," and "other," which he indicated was a claim for "Home."  The Veteran specifically did not check the box for having filed a prior claim for "disability compensation or pension."  The Board finds this omission extremely significant.  The claims file includes a claim for education benefits from January 1975 and the record also includes VA medical treatment records for the period prior to August 1996.  Such records support the Veteran's 1996 contention that he had brought prior education claims and sought eligibility to obtain VA medical treatment, while also reflecting the absence of any claim for compensation benefits.  The Veteran's inconsistent and oftentimes incoherent statements regarding the timing of his initial claim suggest that what he now considers to have been a "claim" for compensation benefits actually was, at most, an effort to get VA documentation of certain disabilities.  To the extent that the Veteran now contends that he filed one or more disability compensation claims with VA prior to August 1996, the Board finds such statements outweighed by his more contemporaneous denial of having filed former compensation claims that is supported by the other contemporaneous evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain); see also Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Thus, the evidence of record demonstrates that there was no formal, informal, or inferred claim for entitlement to service connection for diabetes mellitus, type II, prior to August 13, 1996.  See 38 C.F.R. § 3.155.  Again, the general rule regarding effective dates of awards of service connection, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2), is that the effective date of the award of service connection shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  

Authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim, set forth in 38 U.S.C.A. § 5110(a), prevails over a general outreach statute, 38 U.S.C.A. § 7722, which provides that the VA should inform individuals of their potential entitlement to VA benefits when the VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  The requirement of a claim is carried into the regulations and Court decisions addressing effective dates for claims based on Agent Orange exposure.  See 38 C.F.R. § 3.816. 

Accordingly, in this case, the date of receipt of the Veteran's claim for service connection for diabetes mellitus, type 2, August 13, 1996, is the earliest effective date for service connection under the provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400(b)(2) .


ORDER

Entitlement to service connection for a chronic rash of the legs and back is granted.

Entitlement to an effective date prior to August 13, 1996, for the grant of entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


